Exhibit 10.02

LOGO [g41643ex10_02.jpg]

CREDIT SUISSE ENERGY LLC

11 Madison Avenue Telephone 212-325-2000

New York, NY 10010 www.credit-suisse.com

CONFIRMATION AMENDMENT

 

DATE:    March 30, 2009 TO:    El Paso Electric Company (“El Paso”) ATTN:   
FROM:    Credit Suisse Energy LLC (“CSE”) RE:    Amendment to the El Paso and
CSE Confirmation dated 3 September 2008 (Reference ID: ****) (the
“Confirmation”).

The “Special Conditions” in the Confirmation provides that;

“The Parties may agree to a fixed Gas Reference Price for Minimum Schedule
Energy (as defined below) to be delivered and received during a specific
calendar month(s). If the Parties agree to a fixed Gas Reference Price,
Counterparty shall contemporaneously provide CSE a non-amendable schedule
stating the minimum amount of energy (which in no event shall be less than 25
MW) to be delivered and received during all hours other than Off-Peak Hours
during the applicable calendar month (the “Minimum Schedule Energy”). Upon
verbal confirmation of the non-amendable schedule, Counterparty shall be deemed
to have exercised the call option for the Minimum Schedule Energy for the
calendar month, and the agreed fixed Gas Reference Price shall apply to all
Minimum Schedule Energy scheduled for delivery and receipt in such calendar
month. The variable Gas Reference Price described in the immediately preceding
paragraph shall apply to all other energy (i.e., non-Minimum Schedule Energy)
scheduled by Counterparty for delivery and receipt during such month. If the
Parties are unable to agree upon a fixed Gas Reference Price for any particular
month, the variable Gas Reference Price referenced in the Gas Reference Price
paragraph shall apply to all energy scheduled by Counterparty for delivery and
receipt during such month.”,

Therefore, as of the date set forth above , CSE and El Paso agree to amend the
Confirmation by inserting the following after the “Special Conditions” : “In
accordance with the foregoing Special Conditions, as of March 30, 2009, CSE and
El Paso agree to fix the Gas Reference Price for the following Hourly Quantities
and Month:

        Reference: ****

Page 1 of 2

 

****=Confidential treatment has been requested for the redacted portions of this
exhibit. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as ****. A complete version of
this exhibit has been filed separately with the Securities and Exchange
Commission.



--------------------------------------------------------------------------------

LOGO [g41643ex10_02.jpg]

 

     Peak 1   Peak 3   Fixed Gas
Reference
Price      6X6
(MW/h)   1X16
(MW/h)   $/MMBtu

April 2-April 30, 2009

   ****   ****   ****

May-09

   ****   ****   ****

Jun-09

   ****   ****   ****

Sep-09

   ****   ****   ****

Oct-09

   ****   ****   ****

Nov-09

   ****   ****   ****

Dec-09

   ****   ****   ****

Jan-10

   ****   ****   ****

Feb-10

   ****   ****   ****

Mar-10

   ****   ****   ****

Apr-10

   ****   ****   ****

The Confirmation, as amended herein, shall continue in full force and effect.

 

Yours faithfully, CREDIT SUISSE ENERGY LLC By:  

/s/ DEAN BRIER

Name:   Dean Brier Title:   Vice President

 

Confirmed as of the date first written above: EL PASO ELECTRIC COMPANY By:  

/s/ STEVE BURACZYK

Name:   Steve Buraczyk Title:   Vice President

        Reference: ****

Page 2 of 2

 

****=Confidential treatment has been requested for the redacted portions of this
exhibit. The copy filed herewith omits the information subject to the
confidentiality request. Omissions are designated as ****. A complete version of
this exhibit has been filed separately with the Securities and Exchange
Commission.